Citation Nr: 0628008	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  95-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  For the period April 26, 1994, to August 29, 2002, 
entitlement to an initial compensable evaluation for tinea 
versicolor.

3.  For the period commencing August 30, 2002, entitlement to 
an initial evaluation in excess of 10 percent for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, awarded the veteran 
service connection for tinea versicolor with a noncompensable 
evaluation and awarded the veteran service connection for 
hypertension with a 10 percent evaluation.  The veteran 
requests higher ratings.

In July 1999 and April 2003, the Board remanded the veteran's 
case to the RO for further development.  The case was 
returned to the Board in March 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Hypertension is manifested primarily by systolic pressure 
that is predominantly 130-164 and diastolic pressure that is 
predominantly 75-108.

3.  For the period April 26, 1994, to August 29, 2002, tinea 
versicolor was manifested by lesions on the chest, back, and 
neck with itching and mild scaling and crusting.

4.  For the period commencing August 30, 2002, tinea 
versicolor manifested by red papular lesions on the neck 
affecting approximately 10 percent of the entire exposed body 
area.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2005).

2.  For the period April 26, 1994, to August 29, 2002, the 
criteria for an initial evaluation of 10 percent for tinea 
versicolor have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002).

3.  Commencing August 30, 2002, the criteria for an initial 
evaluation in excess of 10 percent for tinea versicolor have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 1994, prior to the enactment of the VCAA.  

An RO letter dated in January 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his conditions were worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In this letter, the veteran also was 
advised to submit any evidence not previously considered for 
his disabilities, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the Board finds that the veteran was not 
prejudiced by the timing of the January 2004 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  Because the claims for an 
increased rating for hypertension, and an increased rating 
for tinea versicolor for the period commencing August 30, 
2002, are being denied, any other notice requirements beyond 
those cited for increased rating claims, are not applicable, 
as this denial renders any effective date issue moot.  It is 
acknowledged that the notice discussed above did not apprise 
the veteran as to the law regarding effective dates 
pertaining to his increased rating claim for tinea versicolor 
for the period April 26, 1994, to August 29, 2002.  However, 
while the instant decision does assign effective dates in 
awarding the veteran's increased rating claim, to be 
implemented in a future RO rating action, the veteran remains 
free to raise a claim of entitlement to an earlier effective 
date.  For this reason, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

Hypertension

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Prior to January 12, 1998, the rating criteria for 
hypertension were as follows:

7101
Hypertensive vascular disease (essential 
arterial hypertension)
Ratin
g

Diastolic pressure predominantly 130 or more and 
severe symptoms
60

Diastolic pressure predominantly 120 or more and 
moderately severe symptoms
40

Diastolic pressure predominantly 110 or more 
with definite symptoms
20

Diastolic pressure predominantly 100 or more
10



Note 1: For the 40 percent and 60 percent ratings under code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.   

Note 2: When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7101 (effective prior to 
January 12, 1998)

Effective January 12, 1998, the rating criteria for 
hypertension are as follows:

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

After review of the evidence of record, the Board finds that 
at no time during the period in question was an evaluation in 
excess of 10 percent for hypertension, merited; whether using 
the pre-January 12, 1998 rating criteria or the amended 
rating criteria.  Based on the evidence, the veteran was not 
found to have diastolic pressure predominantly 110 or more 
with definite symptoms, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

Private medical records from the Colonial Heights Medical 
Center, dated from August 1992 to May 1994, do not show 
systolic pressure at 200 or more, or diastolic pressure at 
110 or more.

In June 1994, the veteran underwent a VA examination wherein 
his sitting BP was 150/94, his lying BP was 160/108, and his 
standing BP was 162/106.  The diagnosis was essential benign 
labile hypertension, previously untreated.

In a November 1994 rating decision, the RO awarded the 
veteran service connection for hypertension with a 10 percent 
evaluation.  The veteran disagreed with this decision and 
requested a higher evaluation.

A March 1995 private medical record from the Colonial Heights 
Medical Center shows that the veteran's BP was 150/100 and a 
second 1995 medical record shows that his BP on the left arm 
was 164/88, and BP on the right arm was 158/92.

In July 1995, the veteran underwent a VA examination, wherein 
his BP while sitting was 130/90, and his BP while standing 
was 140/86.

A January 1997 VA examination report for the veteran's 
neurological disorders shows a seated BP from the right arm 
of 160/92.

In November 2003, the RO received private medical records 
from the Colonial Heights Medical Center, dated from August 
1992 to November 2003.  An April 1998 treadmill exercise test 
report shows that the veteran's BP was tested after periods 
of exertion.  After three minutes walking on the treadmill, 
his BP was 160/108.  After three additional minutes on the 
treadmill, his BP was 180/100.  Finally, after three more 
minutes on the treadmill, his BP was 200/106.  After resting 
for two minutes, his BP was 180/100.  The remaining records 
do not show that the veteran had diastolic pressure at 110 or 
more, nor did they show that the veteran had systolic 
pressure at 200 or more.

In February 2004, the RO received a letter from the veteran's 
supervisor, M.M.  The supervisor stated that the veteran had 
missed 17 days or 136 hours from his job over the past year 
for sickness or doctor's appointments.  In addition, the 
veteran was allowed to leave early because of headaches or 
other illness, which was estimated to be approximately 15 
times throughout the year.

In February 2004, the veteran underwent a VA examination for 
his hypertension.  He stated that when he checked his blood 
pressure at home, it was usually from 130/105 to 130/110.  
His BP upon examination was 164/106 in the left arm while 
sitting and 164/95 in the left arm while standing.  His BP 
was 155/75 in the right arm while sitting.

In May 2004, the veteran underwent a VA examination for his 
Gulf War disabilities.  His blood pressure was examined and 
revealed results of 140/100, 142/104, and 142/100.

A November 2004 VA outpatient medical record shows the 
veteran's resting BP to have been 136/79.  After nine minutes 
of exercise, his BP was 163/88.

After review of the above medical evidence, the Board finds 
that the veteran's symptoms do not meet the requirements for 
an increased evaluation for his hypertension.  Although he 
was shown to have systolic pressure of 200 in November 2003, 
his remaining records do not show that he had systolic 
pressure of 200 or more, therefore, this systolic pressure is 
not shown to be predominant.  Further, although the veteran 
stated during his February 2004 VA examination that when he 
checked his blood pressure at home, his diastolic pressure 
was 110, there is no objective evidence to show that his 
diastolic pressure was at 110 or greater during the pendency 
of the veteran's appeal.  Therefore, as the veteran is not 
shown to have diastolic pressure predominantly at 110 or more 
during the pendency of this appeal, or systolic pressure 
predominantly at 200 or more after January 12, 1998, the 
Board finds that an evaluation in excess of 10 percent for 
hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005).

The veteran has submitted a statement from his employer that 
he has missed days from work because of illness.  Therefore, 
the Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The record reflects that the veteran has 
not required frequent periods of hospitalization for his 
hypertension.  Although he has submitted a statement from his 
employer that shows that he missed days from work over the 
past year due to illness, the statement does not indicate for 
which illness the veteran required to be absent from work; 
however, the supervisor did mention that the veteran was 
allowed to leave early because of headaches.  Therefore, the 
veteran is not shown to have marked interference with 
employment due to his hypertension.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this issue for extra-
schedular consideration is not in order.

Tinea Versicolor

The veteran's service medical records show ongoing treatment 
for tinea versicolor, urticaria, contact dermatitis and tinea 
multicolor.

An August 1992 private medical record from the Colonial 
Heights Medical Center shows that the veteran was treated for 
tinea versicolor.

In June 1994, the veteran underwent a VA general medical 
examination.  He was noted to have typical lesions of tinea 
versicolor on the anterior chest wall, with varying sized 
lesions from 0.5 centimeters to one centimeter, irregular 
edges, slightly raised lesions scattered over the anterior 
chest wall.  He also had an erythematous rash in the waist 
level where the elastic from his underwear was present.  The 
pertinent diagnoses were tinea versicolor of the anterior and 
posterior chest wall, and contact dermatitis around the waist 
from his elastic in the underclothing.

In November 1994, the RO awarded the veteran service 
connection for tinea versicolor and contact dermatitis 
stating that there was slight, if any, exfoliation, exudation 
or itching involving a non-exposed surface or small area.  
Therefore, the veteran's disability warranted a 
noncompensable evaluation.  The veteran disagreed and 
requested a compensable evaluation.

In a May 1996 RO rating decision, the RO determined that the 
veteran's skin rash on his forehead, which was diagnosed as 
seborrheic dermatitis, was not incurred in service or 
aggravated by service and was not related to the veteran's 
service-connected tinea versicolor.

In January 1997, the veteran underwent a VA dermatological 
examination, wherein the veteran reported that he would get 
lesions on the forehead and on the skin of the body.  The 
lesions were occasionally itchy with eruption.  Physical 
examination revealed generalized erythema of the skin with 
scales around the neck and on the forehead.  The scalp was 
erythematous.  The examiner noted that the veteran had 
erythematous dermatitis on the face, arms, and shoulders.  
The diagnosis was tinea versicolor and seborrheic dermatitis 
which occurred with tinea versicolor.  Photographs taken 
during the examination revealed a red rash on the veteran's 
chest and back.

A June 1997 RO rating decision determined that service 
connection for any other skin disorder other than tinea 
versicolor was denied.

In September 1999, the veteran underwent a VA dermatological 
examination.  The VA examiner noted that the veteran had 
lesions predominantly located on the anterior neck, and 
itching on the arms and back.  There was no exfoliation, but 
each of the smaller lesions of tinea versicolor had mild 
scaling or crusting on the surface.  The pertinent diagnosis 
was tinea versicolor.

In a February 2004 statement, the veteran's friend, D.H., 
stated that at times the veteran developed a rash that looked 
like red spots.

In February 2004, the veteran underwent a VA examination.  It 
was noted that the only abnormalities the veteran had were 
minimal pustules on the forehead.  Also, on examination, the 
veteran had some pruritis in the areas where he did not have 
lesions of tinea versicolor.  There were no scars that were 
notable at lumbar laminectomy on examination.  The veteran 
reported that the eruption of tinea versicolor on his back 
was intermittent and not always in the same area.  The 
diagnosis was history of tinea versicolor and no evidence on 
today's examination.

In May 2004, the veteran underwent a VA Gulf War examination, 
which revealed a small area of papular lesions, red in color, 
on the neck, approximately affecting 10 percent of the entire 
exposed body area.  There were no depressed or elevated 
scars.  The diagnosis was tinea versicolor with flare up of 
the neck on examination.  

In July 2004, the RO increased the veteran's evaluation for 
tinea versicolor to 10 percent, effective August 30, 2002, 
because the veteran was shown to have flare-ups affecting at 
least five percent of exposed body areas.

The veteran is service-connected for tinea versicolor, rated 
as dermatophytosis.  The RO used 38 C.F.R. § 4.118, 
Diagnostic Code 7813 to assign the rating for the veteran's 
skin disability.  According to the rating criteria for 
dermatophytosis, found in 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2002), and 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2005), the veteran can be rated under scars, disfigurement, 
or other skin disability dependent on the predominant 
disability.  According to the medical evidence of record, the 
veteran's predominant disability is analogous to eczema or 
dermatitis.  Therefore, the rating criteria in effect prior 
to August 30, 2002, and the amended criteria for eczema and 
dermatitis are as follows:

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002)



780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002)

After review of the evidence of record, the Board finds that 
an evaluation of 10 percent for the veteran's tinea 
versicolor for the period April 26, 1994, to August 29, 2002, 
is warranted.  As such, the Board notes that while in 
service, the veteran was shown to have red patches on the 
neck area and was diagnosed with tinea versicolor.  After 
service, in January 1997, the veteran was shown to have 
generalized erythema of the skin with scales around the neck.  
Further, in September 1999, the veteran was shown to have 
lesions predominantly located on the anterior neck.  
Therefore, the veteran is shown to have tinea versicolor that 
affects his neck.  The Board finds that the neck is an 
exposed area of the body.  The veteran is also shown to have 
mild scaling of his tinea versicolor according to the January 
1997 and September 1999 VA examination reports.  As the 
veteran's disability picture more approximates the criteria 
for a 10 percent evaluation for exfoliation involving an 
exposed surface, the Board finds that a 10 percent evaluation 
for his tinea versicolor is warranted.  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2002).  Further, the veteran's 
tinea versicolor has been shown to have intermittent 
eruptions; therefore, although he is not shown to have 
lesions on his neck in all medical records during the period 
from April 26, 1994, to August 30, 2002, he was shown to have 
lesions on his neck while in service and continued to have 
lesions on his neck after service.  Therefore, the Board 
finds that the evaluation of 10 percent is warranted, 
effective the date of the veteran's claim, April 26, 1994. 

However, the Board finds that an evaluation in excess of 10 
percent for the veteran's tinea versicolor for the period 
April 26, 1994, to August 29, 2002, is not warranted, as the 
veteran is not shown to have constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  As such, the medical 
evidence of record does not show that the veteran exhibited 
any exudation.  In addition, although he was noted to have 
some itching, it is not shown to be constant, as the January 
1997 VA examination report shows that the veteran stated the 
lesions were occasionally itchy with eruption.  As the 
veteran's eruptions are intermittent and not constant, the 
Board finds that he does not have constant itching.  Further, 
the lesions were shown to be from 0.5 centimeters to one 
centimeter over the chest, back, arms, shoulders, and neck.  
The Board finds that this does not constitute extensive 
lesions or marked disfigurement.  Therefore, the Board finds 
that an evaluation in excess of 10 percent for the veteran's 
tinea versicolor for the period April 26, 1994, to August 29, 
2002, is not warranted.

For the period commencing August 30, 2002, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
using the rating criteria in effect prior to August 30, 2002 
and using the amended rating criteria.  As such, the Board 
notes that the veteran does not have constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  Further the 
veteran is not shown to have 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  As 
such, the veteran was not shown to have exudation.  Further, 
he reported that the eruption of the tinea versicolor was 
intermittent; therefore, he is not shown to have constant 
itching.  Moreover, the February 2004 VA examination report 
showed that the veteran had no evidence of tinea versicolor 
at the time of the examination.  Therefore, he is not shown 
to have extensive lesions or marked disfigurement.  Further, 
the May 2004 VA examiner noted that the veteran had 
approximately 10 percent of the entire exposed body area 
affected by his tinea versicolor.  Hence, the veteran does 
not have 20 to 40 percent of the exposed areas or entire body 
affected.  Finally, the veteran is not noted to need systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Therefore, the Board finds that an evaluation in 
excess of 10 percent for the veteran's tinea versicolor, 
commencing August 30, 2002, is not warranted.


ORDER

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension is denied.

2.  For the period April 26, 1994, to August 29, 2002, 
entitlement to an initial evaluation of 10 percent, and no 
more, for tinea versicolor is granted, subject to the laws 
and regulations governing the payment of VA compensation.

3.  For the period commencing August 30, 2002, entitlement to 
an initial evaluation in excess of 10 percent for tinea 
versicolor is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


